          Case 1:19-cr-00403-WHP Document 36
                                          37 Filed 05/11/20 Page 1 of 1




              TALKIN, MUCCIGROSSO & ROBERTS, L.L.P.
                                     40 EXCHANGE PLACE
                                          18th FLOOR
                                  NEW YORK, NEW YORK 10005

                                    PHONE: (212) 482-0007
                                     FAX: (212) 482-1303
                                      www.talkinlaw.com
                                   email:info@talkinlaw.com
Maryland Office:                                                            New Jersey Office:
5100 Dorsey Hall Drive                                                      2500 Plaza 5
Suite 100                                                                   Harborside Financial Center
Ellicott City, MD 21042                                                     Jersey City, NJ 07311
(410) 964-0300                                                              (201) 342-6665
                                                    May 11, 2020
                                                                     Application granted. Sentencing
                                                                     adjourned to July 23, 2020 at 12:00
                                                                     p.m.
Honorable William H. Pauley III
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

VIA ECF                                                                                     May 11, 2020
                                             Re:    United States v. Hector Valdez Turbi
                                                    19 Cr. 403 (WHP)

Dear Judge Pauley:

               Defendant Hector Valdez Turbi (“Turbi”) is currently scheduled for a sentencing
hearing before the Court on May 21, 2020. Due to the COVID 19 epidemic, I still have been
unable to meet with Turbi with the assistance of an interpreter to discuss sentencing issues or to
gather all the necessary supporting documents. For this reason, Turbi respectfully requests an
approximately sixty day adjournment of his sentencing to a date convenient to the Court and
government. Recently, a system for video-conferencing was established and I will endeavor to
set up video meeting with an interpreter as soon as possible. The government, by Assistant United
States Attorney Michael Longyear, consents to this application.

                Thank you for Your Honor’s consideration of this request.

                                                    Very truly yours,


                                                    Sanford Talkin

cc:     AUSA Michael Longyear (by ECF)
